      Case 18-03244 Document 47 Filed in TXSB on 01/21/21 Page 1 of 3



                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION                             ENTERED
                                                                        01/21/2021
IN RE:                               §
VANGUARD NATURAL RESOURCES, LLC,     §     CASE NO: 17-30560
Debtor.                              §
                                     §     CHAPTER 11
                                     §
VANGUARD OPERATING, LLC,             §
     Plaintiff,                      §
                                     §
VS.                                  §     ADVERSARY NO. 18-3244
                                     §
SUBLETTE COUNTY TREASURER,           §
WYOMING,                             §
     Defendant.                      §
                                     §
VANGUARD OPERATING, LLC,             §
     Plaintiff,                      §
                                     §
VS.                                  §     ADVERSARY NO. 18-3245
                                     §
NATRONA COUNTY TREASURER,            §
WYOMING                              §
     Defendant.                      §
                                     §
VANGUARD OPERATING, LLC,             §
     Plaintiff,                      §
                                     §
VS.                                  §     ADVERSARY NO. 18-3246
                                     §
CAMPBELL COUNTY TREASURER            §
Defendant.                           §
                                     §
VANGUARD OPERATING, LLC,             §
     Plaintiff,                      §
                                     §
VS.                                  §     ADVERSARY NO. 18-3247
                                     §
JOHNSON COUNTY TREASURER,            §
WYOMING                              §
     Defendant.                      §
                                     §
VANGUARD OPERATING, LLC,             §
     Plaintiff,                      §
                                     §
VS.                                  §     ADVERSARY NO. 18-3248
                                     §
CARBON COUNTY TREASURER,             §
WYOMING                              §
1/3
       Case 18-03244 Document 47 Filed in TXSB on 01/21/21 Page 2 of 3



      Defendant.                                 §
                                                 §
VANGUARD OPERATING, LLC,                         §
     Plaintiff,                                  §
                                                 §
VS.                                              §        ADVERSARY NO. 18-3249
                                                 §
PARK COUNTY TREASURER,                           §
WYOMING                                          §
      Defendant.                                 §
                                                 §
VANGUARD OPERATING, LLC,                         §
     Plaintiff,                                  §
                                                 §
VS.                                              §        ADVERSARY NO. 18-3250
                                                 §
SWEETWATER COUNTY TREASURER,                     §
WYOMING                                          §
     Defendant.                                  §

                                             ORDER

      For the reasons set forth in the Amended Memorandum Opinion issued on this date:

      (1)    The January 2017 payments to Sublette, Johnson, and Campbell Counties were made on
             account of antecedent debts within the meaning of 11 U.S.C. § 547(a)(4), (b)(2);

      (2)    Summary judgment on the following claims is denied: (i) Vanguard’s improper plan
             distribution claims (“Count I”), (ii) Vanguard’s disgorgement claims (“Count III”); (iii)
             Vanguard’s unjust enrichment claims (“Count IV”); and (iv) Vanguard’s preferential
             transfer claims; (v) the Counties’ counterclaims for the allowance of late filed proofs of
             claim;

      (3)    Any claim, otherwise allowed under § 502(h), held by Campbell County on account of the
             taxes due in January 2017 has been discharged;

      (4)    The Final Decree (Case No. 17-30561, ECF No. 9) is binding on and enforceable against
             all parties; and

      (5)    All other relief is denied.

SIGNED 01/21/2021


                                                      ___________________________________
                                                                    Marvin Isgur
                                                           United States Bankruptcy Judge




2/3
      Case 18-03244 Document 47 Filed in TXSB on 01/21/21 Page 3 of 3




3/3
